Case 1:20-mc-00131-VSB Document 5-1 Filed 03/04/20 Page 1 of 4




                         EXHIBIT A
                 Case 1:20-mc-00131-VSB Document 5-1 Filed 03/04/20 Page 2 of 4




CHIPS Participants

    CHIPS
                                       Name                            Home Office
Routing Number


    0184                      Banco Bilbao Vizcaya, S.A.                  Spain

    0355                         Banco do Brasil S.A.                     Brazil

    0869                Bangkok Bank Public Company Limited             Thailand

    0279                           Bank Leumi US                      United States

    0959                        Bank of America, N.A.                 United States

    0326                            Bank of China                         China

    1262                      Bank of Communications                      China

    0253                         Bank of Nova Scotia                     Canada

    0963                          MUFG Bank, Ltd.                        Japan

    0257                          Barclays Bank PLC                     England

    0160                 Branch Banking and Trust Company             United States

    0768                        BNP Paribas New York                     France

    0480                   Brown Brothers Harriman & Co.              United States

    1468                 China Construction Bank Corporation              China

    1455                       China Merchants Bank                       China

    0008                            Citibank, N.A.                    United States


    0804                          Commerzbank AG                        Germany
       Case 1:20-mc-00131-VSB Document 5-1 Filed 03/04/20 Page 3 of 4

0807       Credit Agricole Corporation and Investment Bank         France

0865               Credit Industriel et Commercial                 France

0378                     Deutsche Bank AG                         Germany

0103              Deutsche Bank Trust Co Americas               United States

0031                      Fifth Third Bank                      United States

0736                    Habib American Bank                     United States

0108                       HSBC Bank USA                        United States

1459           Industrial and Commercial Bank of China              China

0531                   Intesa Sanpaolo S.p.A.                       Italy

0976              Israel Discount Bank of New York              United States

0002                 JPMorgan Chase Bank, N.A.                  United States

0824                       KBC Bank N.V.                           Belgium

0555         Manufacturers and Traders Trust Company            United States

0174                      Mashreqbank psc                    United Arab Emirates

0908               Mega Int’l Commercial Bank Co.                  Taiwan

0430                   Mizuho Bank, Ltd. – NY                       Japan

0112                The Northern Trust Company                  United States

0422                      Societe Generale                         France

0256                  Standard Chartered Bank                      England

0914                     State Bank of India                        India

0487            State Street Bank and Trust Company             United States

0967            Sumitomo Mitsui Banking Corporation                 Japan

0001                The Bank of New York Mellon                 United States

0799                          UBS AG                             Switzerland

0049                   MUFG Union Bank, N.A.                    United States
       Case 1:20-mc-00131-VSB Document 5-1 Filed 03/04/20 Page 4 of 4

0509               Wells Fargo Bank NY INTL.                United States

0407             Wells Fargo Bank, San Francisco            United States

                                       44 Participants
                                   Last Updated 05/15/19
